DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	Amendments filed on 12/29/2020 are entered.  The amendments change the scopes of the previously presented claims.  New grounds of rejections based on previously cited references are applied to the amended claims as necessitated by the amendments and the current Office Action is made FINAL.

Response to Arguments
Applicant's arguments filed 12/29/2020 have been fully considered but they are not persuasive. 
	Regarding claims 1-20, the applicant argues that Serbire does not consider a number of logical channel group(s) that have data available for transmission in selecting the buffer size level table.  However, the claim only recites selecting the buffer status table in case of LCGs having data available for transmission and does not require that the selection being based on the number of LCGs having data available for transmission. Sebire discloses the selection of buffer size level tables and using the tables for the LCGs according to the LCG with the most data buffered in paragraph [0043].  An LCG with data buffered is considered to be LCG having data available for transmission.  Since Sebire does disclose selecting different buffer size level tables for more than one logical channel group (LCG) has data available for transmission; selecting a second BS table from at least two BS tables in case one LCG has data available for transmission”, as presented in the currently amended claims (it is noted that multiple LCG is equivalent to “more than one LCG” and must include “one LCG”).  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 1 recites “selecting a first buffer status (BS) table from at least two BS tables in case more than one logical channel group (LCG) has data available for 
[00103] In step 1235, the UE determines whether it will generate a long BSR or a short BSR, based on the number of logical channel groups in which transmittable data remains when the amount of data to be inserted in MAC PDUs to be generated by the remaining grants, except for the last grant, is subtracted from the amount of transmittable data that is stored in the UE at that time. For example, the UE has received two uplink grants each indicating transmission of 100-byte data, and has stored 100-byte data in a logical channel group 1 and 500-byte data in a logical channel group 2. After performing the logical channel priority process on the first grant, if the UE has determined to insert 100-byte data in the logical channel group 1 into a MAC PDU, the UE selects a short BSR since the remaining transmittable data is 500-byte data in the logical channel group 2. After determining the format of the BSR as described above, the UE determines a logical channel group of the data to be inserted in the last MAC PDU and the amount of data in step 1240.
As shown in the above paragraph, the selection made based on the number of LCGs is the selection of whether long BSR or short BSR is used as opposed to the claimed buffer status table.  In addition, the paragraph does not show the specific selection criteria of “in case more than one logical channel group (LCG) has data 
Claims 6, 11 and 16 recite similar claims features. Claims 2-5, 7-10, 12-15 and 16-20 are dependent on claims 1, 6, 11 and 16.  These claims are therefore rejected for the same reasoning as claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-4 and 11-14 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Sebire (US 2011/0242972).
Sebire discloses the following features.
	Regarding claim 1, a method of transmitting a BSR by a UE (see paragraph [0043], wherein the UE generates and transmits a BSR), the method comprising: determining whether a BSR is triggered (see paragraph [0023] and paragraph [0043], wherein different conditions may trigger the generation of BSRs); selecting a Buffer Status (BS) table from among at least two BS tables (see “The UE 10 selects one of the tables according to the amount of data it has buffered” recited in paragraph [0043]) in case more than one LCG has data available for transmission (see “All LCGs use the 



	Regarding claim 3, wherein the MAC subheader included in the MAC PDU (see “MAC header for BSR (see the R/R/E/LCID sub -header shown in FIG. 4)” recited in paragraph [0043]; and see “The BSR formats are identified by MAC PDU subheaders with LCIDs as specified in table 6.2.1-2 (FIG. 3D herein)” recited in paragraph [0020]) and wherein the BSR further includes a LCG identifier (see Fig. 3A, 3B, paragraph [0020], wherein the BSR includes an LCG ID).

	Regarding claim 4, wherein the MAC PDU further includes a LCID indicating a type of the BSR (see LCID in Fig. 4; and see “The BSR formats are identified by MAC PDU subheaders with LCIDs as specified in table 6.2.1-2 (FIG. 3D herein)” recited in paragraph [0020]), and wherein the type of the BSR comprises at least one of a long BSR, a short BSR or a truncated BSR (see long BSR in Fig. 3B, short or truncated BSR in Fig. 3A and corresponding LCID values shown in Fig. 3D).

Regarding claim 11, a UE transmitting a BSR (see paragraph [0043], wherein the UE generates and transmits a BSR), the UE comprising: a transceiver; and a processor coup0led with the transceiver (see UE 10 shown in Fig. 2) and configured to determine 

Regarding claim 12, wherein the processor is further configured to determine the BS index from the selected first BS table or the selected second BS table based on amount of data available for transmission of each LCG (see Fig. 3A, 3B, paragraph [0020], which shows that the buffer size is indicated for the corresponding LCG ID).

	Regarding claim 13, wherein the MAC subheader included in the MAC PDU (see “MAC header for BSR (see the R/R/E/LCID sub -header shown in FIG. 4)” recited in paragraph [0043]; and see “The BSR formats are identified by MAC PDU subheaders with LCIDs as specified in table 6.2.1-2 (FIG. 3D herein)” recited in paragraph [0020]) and wherein the BSR further includes a LCG identifier (see Fig. 3A, 3B, paragraph [0020], wherein the BSR includes an LCG ID).

	Regarding claim 14, wherein the MAC PDU further includes a LCID indicating a type of the BSR (see LCID in Fig. 4; and see “The BSR formats are identified by MAC PDU subheaders with LCIDs as specified in table 6.2.1-2 (FIG. 3D herein)” recited in paragraph [0020]), and wherein the type of the BSR comprises at least one of a long BSR, a short BSR or a truncated BSR (see long BSR in Fig. 3B, short or truncated BSR in Fig. 3A and corresponding LCID values shown in Fig. 3D).





Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 6-10 and 16-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sebire in view of Park (US 2010/0027413).
	Sebire discloses the following features.
	Regarding claim 6, a method of receiving a BSR by a base station (see paragraph [0043], wherein the UE generates and transmits a BSR to the eNB), the 
	Regarding claim 7, the BS index is determined based on an amount of data available for transmission of each LCG (see Fig. 3A, 3B, paragraph [0020], which shows that the buffer size is indicated for the corresponding LCG ID).
	Regarding claim 8, wherein the MAC subheader included in the MAC PDU (see “MAC header for BSR (see the R/R/E/LCID sub -header shown in FIG. 4)” recited in paragraph [0043]; and see “The BSR formats are identified by MAC PDU subheaders with LCIDs as specified in table 6.2.1-2 (FIG. 3D herein)” recited in paragraph [0020]) and wherein the BSR further includes a LCG identifier (see Fig. 3A, 3B, paragraph [0020], wherein the BSR includes an LCG ID).
	Regarding claim 9, wherein the MAC PDU further includes a LCID indicating a type of the BSR (see LCID in Fig. 4; and see “The BSR formats are identified by MAC PDU subheaders with LCIDs as specified in table 6.2.1-2 (FIG. 3D herein)” recited in paragraph [0020]), and wherein the type of the BSR comprises at least one of a long BSR, a short BSR or a truncated BSR (see long BSR in Fig. 3B, short or truncated BSR in Fig. 3A and corresponding LCID values shown in Fig. 3D).
	Regarding claim 16, a base station receiving a BSR (see paragraph [0043], wherein the UE generates and transmits a BSR to the eNB), the base station 
Regarding claim 17, the BS index is determined based on an amount of data available for transmission of each LCG (see Fig. 3A, 3B, paragraph [0020], which shows that the buffer size is indicated for the corresponding LCG ID).
	Regarding claim 18, wherein the MAC subheader included in the MAC PDU (see “MAC header for BSR (see the R/R/E/LCID sub -header shown in FIG. 4)” recited in paragraph [0043]; and see “The BSR formats are identified by MAC PDU subheaders with LCIDs as specified in table 6.2.1-2 (FIG. 3D herein)” recited in paragraph [0020]) and wherein the BSR further includes a LCG identifier (see Fig. 3A, 3B, paragraph [0020], wherein the BSR includes an LCG ID).
	Regarding claim 19, wherein the MAC PDU further includes a LCID indicating a type of the BSR (see LCID in Fig. 4; and see “The BSR formats are identified by MAC PDU subheaders with LCIDs as specified in table 6.2.1-2 (FIG. 3D herein)” recited in paragraph [0020]), and wherein the type of the BSR comprises at least one of a long BSR, a short BSR or a truncated BSR (see long BSR in Fig. 3B, short or truncated BSR in Fig. 3A and corresponding LCID values shown in Fig. 3D).

	Park discloses the following features.
	Regarding claims 6 and 16, transmitting, to a UE, a control message for a BSR (see Fig. 10 and paragraph [0084], wherein an RRC signaling message is sent in step S810 to trigger the BSR in step S820).
Regarding claims 10 and 20, wherein the control message is a RRC message (see Fig. 10 and paragraph [0084], wherein an RRC signaling message is sent in step S810 to trigger the BSR in step S820).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Sebire using features, as taught by Park, in order to inform the UE of an error condition (see paragraph [0084] of Park).

Claims 5 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sebire as applied to claims 1 and 11 above, and further in view of Park.
	Sebire discloses the features as shown above.
	Sebire does not disclose the following features: regarding claims 5 and 15, receiving a control message for the BSR, from a base station, wherein the control message is a RRC message.
	Park discloses the following features.

	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Sebire using features, as taught by Park, in order to inform the UE of an error condition (see paragraph [0084] of Park).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.